DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "abnormally" in claim 12 and 14 is a relative term which renders the claim indefinite.  The term "abnormally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Additional claims are rejected at least for their dependence upon the rejected base claim

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zulch (US 4489322).

Claim 1: Zulch discloses A radar system, comprising:
a camera device disposed at a first position of a vehicle, the camera device capturing a surveillance image of a surveillance area (fig 1 element 50, col 4 lines 10-34)
a radar device disposed at a second position of the vehicle, the second position differing from the first position, the radar device sending a radar signal toward the surveillance area, such that when the radar signal meets an object, a reflection signal is accordingly generated (fig 1 element 10, col 3 lines 4-57 describing operation of the monopulse radar and target angle extraction)
a calculation module coupled with the camera device and the radar device, the calculation module acquiring an image angle of an object with respect to the vehicle according to the surveillance image (col 4 lines 34-51), the calculation module also acquiring a radar angle of the object with respect to the vehicle according to the reflection signal (col 3 lines 31-57); and
a determination module coupled with the calculation module for comparing the radar angle to the image angle (col 4 lines 59-68)

Claim 2: Zulch discloses an angle calibration module coupled with the determination module, the calibration module calibrating the radar angle according to the image angle (col 4 lines 59-68)

Claim 3: Zulch discloses a controller coupled with the camera device and the radar device, the controller including the determination module and the angle calibration module, each of the camera device and the radar device including the calculation module, respectively (fig 1, col 3 lines 4-57, col 4 lines 10-68)

Claim 4: Zulch discloses a controller coupled with the camera device and the radar device, the controller including the calculation module, the determination module, and the angle calibration module (fig 1, col 3 lines 4-57, col 4 lines 10-68)

Claim 5: Zulch discloses the calibration module defines the camera device as an image base point according to the surveillance image, with an image base line extending outward from the image base point, and an image imaginary line extending toward the object from the image base point, such that the image angle is formed between the image base line and the image imaginary line (col 4 lines 34-51)

Claim 6: Zulch discloses calculation module defines the radar device as a radar base point, with a radar base line extending outward from the radar base point; the calculation module acquires a direction of the object according to the received reflection signal, with a radar imaginary line extending toward the object from the radar base line, such that the radar angle is formed between the radar base line and the radar imaginary line (col 3 lines 31-57);

Claim 7: Zulch discloses the object is in front of the vehicle, and the image imaginary line and the image base line are on an identical straight line, with the image angle being 0 degrees; when the determination module determines that the radar angle does not equal to the image angle, the angle calibration module calibrates the radar angle (col 4 lines 59-68)

Claim 8: Zulch discloses a record module, the record module storing a relative angle, and the relative angle being an angular difference between the radar angle and the image angle (col 4 lines 59-68)

Claim 9: Zulch discloses when the determination module determines that a sum of the radar angle and the relative angle does not equal to the image angle, the angle calibration module calibrates the relative angle, and the calibrated relative angle is stored in the record module (col 4 lines 59-68)

Claim 10: Zulch discloses An angle calibration method for a vehicle having a camera device and a radar device (fig 1), the method comprising following steps:
surveillance step, the camera device capturing a surveillance image of a surveillance area, the radar device sending a radar signal toward the surveillance area; when an object appears in the surveillance area, a calculation module generates an image angle of the object with respect to the vehicle according to the surveillance image; when the radar signal meets the object, a reflection signal is generated, and the calculation module generates a radar angle of the object with respect to the vehicle according to the reflection signal (col 3 lines 31-57, col 4 lines 34-51)
determination step, a determination module comparing the image angle and the radar angle, so as to determine if the radar angle matches the image angle (col 4 lines 59-68)

Claim 11: Zulch discloses a calibration step, an angle calibration module calibrating the radar angle according to the image angle, such that the radar angle corresponds to the image angle (col 4 lines 59-68)

Claim 12: Zulch discloses determination step, the radar angle has a relative angle difference with respect to the image angle, when the determination module compares the radar angle and the image angle, the determination reads the relative angle, and determines if a sum of the radar angle and the relative angle equals to the image angle, so as to determine if the radar angle is abnormally changed (col 4 lines 59-68)

Claim 13: Zulch discloses during the calibration step, when the sum of the radar angle and the relative angle does not equal to the image angle, the angle calibration module amends the relative angle according to the difference between the radar angle and the image angle, so as to make the sum of the radar angle and the relative angle equal to the image angle (col 4 lines 59-68)
 
Claim 14: Zulch discloses during the determination step, when the object is in front of the vehicle, and the calculation module calculates the image angle as 0 degrees, if the determination module determines that the radar angle does not match the image angle, the determination module determines that the radar angle is abnormally changed (col 4 lines 59-68)
	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648